                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RYAN SEAN MANGEL, individually

               Plaintiff,

v.                                                 Case No.: 2:19-cv-525-FtM-38MRM

ANI KATIUSKA DAZA,

              Defendant.
                                          /

                                         ORDER1

       Before the Court is a sua sponte review of the file. On December 9, 2019, the

Court dismissed one of Plaintiff Ryan Sean Mangel’s claims—but Mangel’s other claim

survived. (Doc. 37 at 8). So now Mangel has one claim for defamation pending against

Defendant Ani Katiuska Daza. (Doc. 37 at 5-8). That is Count II in the Second Amended

Complaint. (Doc. 17 at 12-15). The Court ordered Daza to file an answer to the Second

Amended Complaint by December 24, 2019. (Doc. 37 at 8). But Daza never filed

anything. So on January 3, 2020, the Court explained this situation and again ordered

Daza to answer or show cause why a default should not be entered against her by

January 10, 2020. (Doc. 38). The Court warned Daza that failing to comply “may result

in the entry of a default against” her. Still, Daza never responded or filed anything.

       This is Daza’s final warning. If Daza does not file an answer to the Second

Amended Complaint (Doc. 17), on or before January 23, 2020, the Court will enter a


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
default against Daza for failing to plead or otherwise defend this case. At that point,

Mangel will then be able to move for a default judgment against Daza.

      Accordingly, it is now

      ORDERED:

      Defendant Ani Katiuska Daza must FILE an answer to the Second Amended

Complaint (Doc. 17), on or before January 23, 2020. The failure to comply with this

Order (by not filing an answer or otherwise defending this case) will result in the

entry of a default against Daza without further notice.

      DONE and ORDERED in Fort Myers, Florida this 16th day of January, 2020.




Copies: All Parties of Record




                                          2
